---Citation Nr: 0108408	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran and Ms. [redacted]


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1966.  

By rating action in December 1974, the RO denied service 
connection for a nervous disorder, then diagnosed as anxiety 
neurosis.  The veteran and his representative were notified 
of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the RO 
which denied service connection for PTSD.  A personal hearing 
at the RO was held in July 2000.  


REMAND

Initially, it should be noted that during the pendency of 
this appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992).  

The veteran contends that he was sexually assaulted on two 
occasions during service.  The first assault was by a service 
doctor during an eye examination in the summer of 1964.  The 
second assault was by a soldier during the summer of 1965.  
After the second assault, the veteran reported that he told 
another soldier by the name of "[redacted]" about the incident.  
In PTSD cases where the veteran asserts personal assault as 
the in-service stressor, VA has a heightened duty to assist 
in gathering evidence corroborating the in-service stressors 
in accordance with the provisions of M21-1.  Patton v. West, 
12 Vet. App. 272 (1999).  

As background information, it is noted that in June 1999, 
revised regulations concerning post traumatic stress disorder 
were published in the Federal Register which reflected the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
revised regulation is as follows:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

The evidence necessary to establish that the claimed 
stressors actually occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy." 38 U.S.C.A. § 1154(b) (West 1991); see also 
Gregory v. Brown, 8 Vet. App. 563 (1996); Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).  The Court has held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

If the claimed stressors are not combat-related, or if the 
veteran is not a veteran of combat, then the veteran's lay 
testimony, by itself, is insufficient to establish that the 
stressors occurred, and there must be credible supporting 
evidence that the stressors actually did occur.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  VA Adjudication Manual M21-1 
(M21-1) provides that the required "credible supporting 
evidence" of a non- combat stressor may be obtained from 
service records or other sources.  M21-1, part VI, (formerly 
7.46).  With regard to specific claims based upon personal 
assault, M21-1, part III, 5.14(c) provides an extensive list 
of alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred.  In 
a sexual assault case, the VA may rely on the preponderance 
of evidence to support their conclusion that a sexual assault 
occurred even if the record does not contain direct 
contemporary evidence.  Interpretation of such secondary 
evidence by a clinician, especially if it involves behavior 
changes, is useful in determining the likelihood that the 
alleged stressor occurred.  Such examination is needed in 
this case.  Id.

Lastly, the evidentiary indicates that the veteran filed a 
claim for Social Security disability compensation.  "Part of 
the Secretary's obligation is to review a complete record.  
VA is required to obtain evidence, including decisions by 
administrative law judges from the SSA, and to give that 
evidence appropriate consideration and weight."  Baker v. 
West, 11 Vet. App. 163 (1998).  Medical records have been 
obtained from the SSA but not the administrative decision.  
Therefore, the RO should contact the Social Security 
Administration (SSA) and obtain a copy of any administrative 
decision promulgated in connection with the veteran's claim 
for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 369 
(1992).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.   

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD in 
recent years.  After securing the 
necessary release, the RO should attempt 
to obtain all records not already 
associated with the claims file.  

3.  The RO should obtain from the Social 
Security Administration any 
administrative decision pertinent to the 
veteran's claim for Social Security 
disability benefits.  

4.  The veteran should then be afforded a 
VA examination by a psychiatrist to 
determine whether the preponderance of 
the evidence establishes that a sexual 
assault(s) occurred in service, and 
whether the veteran has PTSD attributable 
to such assault(s).  The claims folder 
and a copy of this remand must be made 
available to the examiner for review, and 
the examiner should indicate for the 
record that he or she has reviewed the 
claims file.  Any appropriate testing 
deemed necessary to arrive at a diagnosis 
should be performed in connection with 
this examination.  The examiner should 
describe her/his findings in detail and 
provide a complete rationale for all 
opinions offered.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

The examiner must determine whether a 
preponderance of the evidence establishes 
that the veteran was sexually assaulted 
in service.  In so deciding, the 
clinician should review the veteran's 
allegations, his service medical and 
administrative records, and other factors 
to include the following:  

(a) Visits to a medical or 
counseling clinic or dispensary 
without a specific diagnosis or 
specific ailment;
(b) Sudden requests that the 
veteran's military occupational 
series or duty assignment be changed 
without other justification;
(c) Lay statements indicating 
increased use or abuse of leave 
without an apparent reason such as 
family obligations or family 
illness;
(d) Changes in performance and 
performance evaluations; 
(e) Lay statements describing 
episodes of depression, panic 
attacks or anxiety but no 
identifiable reasons for the 
episodes; 
(f) Increased or decreased use of 
prescription medications;
(g) Increased use of over-the-
counter medications; 
(h) Evidence of substance abuse such 
as alcohol or drugs;
(i) Increased disregard for military 
or civilian authority;
(j) Obsessive behavior such as 
overeating or undereating; 
(k) Pregnancy tests around the time 
of the incident; 
(l) Increased interest in tests for 
HIV or sexually transmitted 
diseases;
(m) Unexplained economic or social 
behavior changes; 
(n) Treatment for physical injuries 
around the time of the claimed 
trauma but not reported as a result 
of the trauma;
(o) Breakup of a primary 
relationship.

The examiner should provide a thorough 
explanation for any conclusion reached.  
In formulating a response, the underlined 
standard of proof above should be used.  
If the examiner finds that a 
preponderance of the evidence establishes 
that a sexual assault occurred, the 
examiner should determine whether the 
inservice assault caused the veteran to 
have PTSD.  In particular, the examiner 
should explain how the veteran's symptoms 
and stressor(s) meet the diagnostic 
criteria of the American Psychiatric 
Association Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  The examiner should 
provide the complete rationale for all 
opinions given.  If the physician can not 
answer any question without resort to 
speculation, he or she should so 
indicate.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In addition, the 
RO should assure that the provision 
pertaining to the duty to assist as 
provided for in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination report does not 
include an adequate response to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the 
veteran's claim based on all the evidence 
of record and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000.  If the decision 
remains adverse to the veteran, he and 
his representative should be issued a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date and place of the examinations 
and the address to which the letter(s) 
was sent should be included in the claims 
folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

